                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )       Civil No. 2:19-CV-204
               v.                                      )       Judges
                                                       )
REAL PROPERTY LOCATED AT                               )
224 WILTSHIRE DRIVE,                                   )
GRAY, TENNESSEE,                                       )
                                                       )
                Defendant.                             )

                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Comes now the plaintiff, United States of America, by and through its attorneys, J.

Douglas Overbey, United States Attorney for the Eastern District of Tennessee, and Gretchen

Mohr, Assistant United States Attorney, and brings this complaint and alleges as follows in

accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

                                   NATURE OF THE ACTION

       1.      In this in rem civil action, the United States of America seeks forfeiture of real

property having a mailing address of 224 Wiltshire Drive, Gray, Tennessee, with all

appurtenances, improvements, and attachments thereon, owned by JEREMY M. FAIRBANKS

and more particularly described below.

       2.      The United States of America seeks forfeiture of the defendant property pursuant

to 18 U.S.C. § 981(a)(1)(D), which authorizes forfeiture of any property, real or personal, which

represents or is traceable to the gross receipts obtained, directly or indirectly, from a violation of

18 U.S.C. § 1343.




      Case 2:19-cv-00204 Document 1 Filed 11/14/19 Page 1 of 6 PageID #: 1
                             DEFENDANT PROPERTY IN REM

       3.      The defendant property, with all appurtenances, improvements, and attachments

thereon, is located in the Eastern District of Tennessee, having a mailing address of 224

Wiltshire Drive, Gray, Tennessee, with all appurtenances, improvements, and attachments

thereon, owned by JEREMY M. FAIRBANKS and more particularly described as follows:

       Situated within the Eleventh (11th) Civil District of Washington County, Tennessee,
       more particularly bounded and described as follows, to-wit:

       BEING all of Lot 11, Wiltshire Subdivision, Phase 1, as shown on a plat of record in the
       Register's Office for Washington County, Tennessee at Jonesborough, in Plat Book 14,
       Page 57, to which reference is here made for a more complete description of said lot.

       AND BEING the same property as conveyed to David-Peaks and wife, Lutricia Peaks by
       Warranty Deed dated June 09, 2017, from Deanna Cole, unmarried, of record in the
       Register's Office for Washington County, Tennessee, in Roll 930, Image 2709.

       For further reference see Warranty Deed recorded on May 14, 2019 in Book Number
       984, Pages 908-909 in the Register’s Office for Washington County, Tennessee,

       (hereinafter “defendant property”).

       4.      The defendant real property has not been seized but it is within the jurisdiction of

the Court pursuant to 28 U.S.C. § 1355(b)(1)(A). The United States does not request authority

from the Court to seize the defendant real property at this time. The United States will, as

provided by 18 U.S.C. §§ 985(b)(2) and (c)(1):

               a.     post notice of this action and a copy of the Complaint on the defendant

                      property,




                                                 2

     Case 2:19-cv-00204 Document 1 Filed 11/14/19 Page 2 of 6 PageID #: 2
                b.      serve notice of this action on the record owner of the defendant property,

                        and any other person or entity who may claim an interest in the defendant

                        property, along with a copy of this Complaint,

                 c.      execute a writ of entry for purposes of conducting an inspection and

                         inventory of the property, and

                 d.      file a notice of lis pendens in the county records of the defendant property

                         status as a defendant in this in rem action.

                                 JURISDICTION AND VENUE

        5.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

        6.      This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture of the defendant property

occurred in this district.

        7.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A), because the

acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to 28 U.S.C.

§ 1395(b) because the defendant property is located in this district.

                                   BASIS FOR FORFEITURE

        8.      The United States of America seeks forfeiture of the defendant properties

pursuant to 18 U.S.C. § 981(a)(1)(D), which authorizes forfeiture of any property, real or

personal, which represents or is traceable to the gross receipts obtained, directly or indirectly,

from a violation of 18 U.S.C. § 1343.




                                                  3

      Case 2:19-cv-00204 Document 1 Filed 11/14/19 Page 3 of 6 PageID #: 3
       9.      Pursuant to 18 U.S.C. § 981(f), all right, title and interest in the defendant

property became vested in the United States at the time of the acts giving rise to the forfeiture.

                                              FACTS

       10.     As set forth in detail in the Affidavit of United States Secret Service Agent

Thomas Whitehead, the Government’s investigation has determined that the defendant property

was derived from proceeds traceable to violations of 18 U.S.C. § 1343. The owner of the

defendant property, Jeremy M. Fairbanks, committed wire fraud in violation of 18 U.S.C. § 1343

in that he devised and intended to devise a scheme to defraud BM Real Estate Services, Inc.

d/b/a Priority Financial Network (“PFN”) and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises. The scheme consisted

of the defendant, JEREMY M. FAIRBANKS, completing a Form 1003 loan application for a

purchase-money mortgage of a property commonly identified as 224 Wiltshire Drive, Gray,

Tennessee and making material misrepresentations about his outstanding debt and false and

fraudulent declarations about his prior financial history in that loan application and other

documents provided at closing. The defendant property is subject to forfeiture to the United

States in accordance with 18 U.S.C. § 981(a)(1)(D).

                                     CLAIM FOR RELIEF

       Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through

10 above.

                                     PRAYER FOR RELIEF

       Wherefore, the United States of America prays:

       a)      Defendant property be condemned and forfeited to the United States of America

in accordance with the provisions of law;



                                                  4

     Case 2:19-cv-00204 Document 1 Filed 11/14/19 Page 4 of 6 PageID #: 4
       b)      Notice of this action be given to all persons known or thought to have an interest

in or right against the defendant property;

       c)      Plaintiff be awarded its costs in this action and for such other necessary and

equitable relief as this Court deems proper.

                                                     Respectfully submitted,

                                                     J. DOUGLAS OVERBEY
                                                     United States Attorney

                                               By:   s/ Gretchen Mohr
                                                     GRETCHEN MOHR, NY Bar No. 5064704
                                                     Assistant United States Attorney
                                                     800 Market Street, Suite 211
                                                     Knoxville, Tennessee 37902
                                                     gretchen.mohr@usdoj.gov
                                                     (865) 545-4167




                                                 5

     Case 2:19-cv-00204 Document 1 Filed 11/14/19 Page 5 of 6 PageID #: 5
                                        VERIFICATION

       I, Thomas Whitehead, Special Agent, with the United States Secret Service, hereby

verifies and declares under penalty of perjury as provided by 28 U.S.C. § 1746, the following:

       That I have read the foregoing Verified Complaint In Rem and know the contents thereof,

and that the matters contained in the Verified Complaint In Rem and in the accompanying

Affidavit are true to my own knowledge, except that those matters herein stated to be alleged on

information and belief and as to those matters I believe them to be true.

       The sources of my lmowledge and information and the grounds of my belief are from

information gathered by law enforcement officers, as well as my investigation of this case with

the United States Secret Service.

       I hereby verify and declare under penalty of perjury of the laws of the United States of

America that the foregoing is true and correct.

       Executed this 13th day of November, 2019.



                                                  � I(.
                                              fhomas Whitehead
                                                                      wg;/d.t
                                              Special Agent
                                              United States Secret Service




                                                  6
     Case 2:19-cv-00204 Document 1 Filed 11/14/19 Page 6 of 6 PageID #: 6
                                                                                 2:19-CV-204
                                                                         Case No.-   ---

             AFFIDAVIT IN SUPPORT OF VERIFIED COMPLAINT IN REM

       I, Thomas Whitehead, United States Secret Service, ("USSS") Special Agent, being duly

sworn, states that the following is true and correct to the best ofmy knowledge:

                       Professional Training and Experience of Affiant

       1.      I am a Special Agent with the U.S. Secret Service (USSS), currently assigned to

the Greeneville Domicile Office, Greeneville, TN. I have been employed as a federal law

enforcement agent since February 2003. As a Special Agent, I have been involved with numerous

criminal investigations to include counterfeit currency, credit card fraud, bank fraud, access device

fraud, identity theft, wire fraud, money laundering and various other crimes. I have executed many

arrest, search and seizure warrants in my years as a Special Agent. The following facts are known

to me. As a federal agent, I am authorized to investigate violations ofthe laws ofthe United States

and to execute warrants issued under the authority ofthe United States. The facts in this affidavit

come from information obtained in the course ofan ongoing investigation.

                                     Property for Forfeiture

       2.      This affidavit supports the civil forfeiture ofreal property, with all appurtenances,

improvements, and attachments thereon, located at 224 Wiltshire Drive, Gray, Tennessee 37615

("subject property") and described as follows:

       Situated within the Eleventh (11th) Civil District ofWashington County, Tennessee,
       more particularly bounded and described as follows, to-wit:

       BEING all ofLot 11, Wiltshire Subdivision, Phase 1, as shown on a plat ofrecord in the
       Register's Office for Washington County, Tennessee at Jonesborough, in Plat Book 14,
       Page 57, to which reference is here made for a more complete description ofsaid lot.

       AND BEING the same property as conveyed to David-Peaks and wife, Lutricia Peaks by
       Warranty Deed dated June 09, 2017, from Deanna Cole, unmanied, ofrecord in the
       Register's Office for Washington County, Tennessee, in Roll 930, Image 2709.

                                                 1

    Case 2:19-cv-00204 Document 1-1 Filed 11/14/19 Page 1 of 9 PageID #: 7
        For further reference see Warranty Deed recorded on May 14, 2019 in Book Number
        984, Pages 908-909 in the Register's Office for Washington County, Tennessee.

        3.      Based on the information developed throughout this investigation and set out in

this affidavit, I believe the subject property constitutes proceeds traceable to violations of federal

laws prohibiting wire fraud, 18 U.S.C. § 1343, and is subject to civil forfeiture pursuant to 18

U.S.C. § 981(a)(l)(D).

                                      Background Information

        4.      The infmmation contained in this affidavit is based on my personal observations,

observations of other. law enforcement officers, my review of official police and government

reports, my review of business records produced by a mmigage broker and a real estate title

insurance and closing company, and consultation with other agents involved in the investigation.

        5.      Because this affidavit is for the limited purpose of supporting a verified

complaint, I have not included all facts about the investigation known to me, but only those facts

necessary to establish the basis for this civil affidavit.

                        PROBABLE CAUSE TO ESTABLISH WIRE FRAUD:

        6.      Since July of 2019, I have been participating in the investigation of JEREMY

FAIRBANKS ("Fairbanks"). On October 31, 2017, Fairbanks and his prior spouse filed a

petition for relief under Chapter 7 of the United States Bankruptcy Code in the United States

Bankruptcy Court for the Eastern District of Tennessee, Greeneville Division. I have reviewed

their petition and related documents. In their application, they included various schedules and a

statement of financial affairs. (In re Jeremy Michael Fairbanks and Tiffany Fairbanks, Case No.

2:17-bk-51763-MPP). On the schedules, Fairbanks listed a secured debt that he owed to Mako




                                                    2
    Case 2:19-cv-00204 Document 1-1 Filed 11/14/19 Page 2 of 9 PageID #: 8
International LLC ("Mako") with an owed balance of $238,272.29 and collateral securing the

debt worth $60,000.

          7.   Mako asserted that its debt arose from a construction mortgage loan and

subsequent construction draw payments on that loan that Fairbanks obtained through false

representations and affirmative fraud dealing with nonexistent improvements to the collateral

securing the loan (what ended up being a vacant lot). On January 26, 2018, Mako began an

adversary proceeding in the bankruptcy case by filing a complaint that alleged its mortgage debt

was an exception to Fairbanks' discharge in bankruptcy under 11 U.S.C. §§ 523(a)(2) and

523(a)(6). (Mako International LLC v. Jeremy Michael Fairbanks (In re: Jeremy Michael

Fairbanks and Tiffany Fairbanks), Adv. Proc. No. 2:18-ap-05004-MPP).

          8.   On June 12, 2018, Fairbanks and Mako agreed to settle the adversary proceeding

and filed a written, signed stipulation with the Bankruptcy Court. In the stipulation, Fairbanks

agreed to the following: "(1) Mako shall have a non-dischargeable judgment pursuant to 11

U.S.C. § 523(a)(2)(A) and 523(a)(6) in the amount of $200,000.00 (the 'Nondischargeable

Amount'); and (2) Defendant shall voluntarily convey to Mako by quitclaim deed any and all

rights, title, and interest Defendant owns in the property known as 387 St. Albans Road,

Swanton, VT 05488, which property secures the Mako debt." The Bankruptcy Court approved

the stipulation on June 13, 2018, and entered an Agreed Judgment ofNondischargeability. The

Bankruptcy Court's judgment provided, "[T]he sum of$200,000.00 (the 'Nondischargeable

Amount') is owed by Defendant to Plaintiff, and the Nondischargeable Amount is hereby

excepted from discharge pursuant to 11 U.S.C. § 523(a)(2)(A) and 523(a)(6)." Fairbanks signed

his name to the Bankruptcy Court's Agreed Judgment under a heading that read, "Approved for

Entry."



                                                3

   Case 2:19-cv-00204 Document 1-1 Filed 11/14/19 Page 3 of 9 PageID #: 9
        9.      Consequently, as of June 13, 2018, Fairbanks had agreed to convey Mako's

collateral back to Mako and had also agreed that he owed Mako a $200,000.00 debt that was

non-dischargeable in bankruptcy. On June 11, 2018, Fairbanks executed a "Wananty Deed in

Lieu of Foreclosure" to Mako. That document was executed by Fairbanks' before a Tennessee

notary public on June 11, 2018. Between June 13, 2018, and April 5, 2019, Fairbanks made no

further payments to Mako.


        10.      On April 5, 2019, Fairbanks submitted a Uniform Residential Loan Application

through a mortgage broker named Bruce HatTington with CNL Enterprises, Inc. requesting a

mortgage loan in the amount of $244,000 to finance the purchase of a residence located at 224

Wiltshire Drive, Gray, TN 37615. The written loan application included Fairbanks's

acknowledgement and agreement that "the information provided in this application is true and

correct as of the date set fmih opposite my signature and that any intentional or negligent

misrepresentation of this information contained in this application may result in ... criminal

penalties including, but not limited to, fine or imprisonment or both under the provisions of Title

18, United States Code, Sec. 1001, et seq."

        11.     On the application, Fairbanks made a number of materially false representations

about his financial history and his existing liabilities. First, he failed to list the Mako debt as one

of his liabilities and indicated that his outstanding debts totaled $39,794-a $200,000

understatement. Second, Fairbanks falsely stated that he had not "had property foreclosed upon

or given title or deed in lieu thereof in the last 7 yem·s," when he had, in fact, conveyed Mako's

collateral back to Mako within the past year. Third, Fairbanks falsely claimed that he had not

"directly or indirectly been obligated on any loan which resulted in foreclosure, transfer of title

in lieu of foreclosure, or judgment," when, in fact, Fairbanks had transferred Mako's collateral


                                                  4

   Case 2:19-cv-00204 Document 1-1 Filed 11/14/19 Page 4 of 9 PageID #: 10
back to Mako less than a year earlier and had been subject to a $200,000 judgment from the

Bankruptcy Court.     Fourth, Fairbanks falsely claimed that he was not "presently delinquent or

in default on any Federal debt or any other loan, mortgage, financial obligation, bond, or loan

guarantee," when Fairbanks, in fact, knew that he was delinquent paying Mako's debt, knew that

Mako had sued him to declare that debt non-dischargeable in bankruptcy, and knew that he had

agreed to the entry of a judgment determining that he owed Mako $200,000.

        12.    BM Real Estate Services, Inc. d/b/a Priority Financial Network ("PFN"),

conducted its own underwriting as a correspondent for Deep Haven Mortgage of Fairbanks's

loan application that included the material falsehoods outlined above. PFN ultimately approved

the loan, and a closing was set up for Fairbanks's purchase of the property located at 224

Wiltshire Drive, Gray, Tennessee 37615. The majority of the purchase price was to be provided

by a purchase-money mortgage loan from PNF. The closing took place on May 14, 2019, in

Kingsport, Tennessee at the offices of Appalachian Title & Abstracting, Inc. According to the

business records maintained by Appalachian Title & Abstracting, Inc., Fairbanks personally

attended the closing and reviewed and signed a number of documents at the closing. One of the

documents was a new copy of Fairbanks's loan application, which Fairbanks signed and dated.

The new copy of the loan application had the same material falsehoods as the original one.

        13.    Fairbanks also signed a written Loan Quality Initiative Disclosure that contained a

written acknowledgement that Fairbanks understood any increase in his outstanding liabilities

could result in additional underwriting, an increase in loan pricing, a delay in closing, or denial

of his application. In that document, Fairbanks falsely acknowledged that the liabilities listed on

his original loan application were correct.




                                                  5

   Case 2:19-cv-00204 Document 1-1 Filed 11/14/19 Page 5 of 9 PageID #: 11
        14.    Fairbanks likewise signed a Borrower Affidavit in which he falsely stated that "all

debt information stated in the original loan application is the only debt I/we have." Fairbanks

similarly signed a Borrower's Certification and Authorization in which he falsely affirmed that

the information about his assets and liabilities on his loan application was "true and complete,"

that he "made no misrepresentations in the loan application," and that he did not "omit any

pertinent inf01mation." In that form, Fairbanks also stated that he fully understood "that it is a

Federal crime punishable by fine or imprisonment, or both, to knowingly make false statements

when applying for this mortgage."

       15.     Another document Fairbanks signed at the closing was titled, "M01igage Fraud

Acknowledgement." In it, Fairbanks acknowledged, "Mortgage fraud is investigated by the

Federal Bureau oflnvestigation and is punishable by up to 30 years in federal prison or

$1,000,000 or both. It is illegal for a person to make any false statement regarding ... debt." In

that document, Fairbanks also acknowledged that "all information provided ... in connection

with this loan transaction is not fraudulent or misleading in any way."

       16.     One other document Fairbanks signed at closing was titled, "Important Ability-to-

Repay Notice." That document contained a list of what PFN understood to be Fairbanks's debts.

The list did not include the Mako debt. Fairbanks signed the notice and confirmed that his debts

and other obligations were consistent with what was listed. He also confirmed that he had not

defaulted on any credit accounts, filed for bankruptcy, or had any judgments entered against him

by a court, even though less than a year earlier he had agreed to the entry of a judgment by the

Bankruptcy Court determining that his $200,000 debt to Mako was non-dischargeable.

       17.     The false representations (including the omission of the Mako debt) on

Fairbanks's original loan application and similar documents were material to PFN. Namely,



                                                 6
   Case 2:19-cv-00204 Document 1-1 Filed 11/14/19 Page 6 of 9 PageID #: 12
after PFN received Fairbanks's initial loan application, PFN conducted its underwriting and

ultimately approved Fairbanks for a new purchase-money mortgage loan in the amount of

$244,000 at an interest rate and payment terms that accounted for what PFN understood

Fairbanks's debts to be. PFN then funded the loan, conditioned upon Fairbanks's execution of

the documents outlined above and his acknowledgements and assurances that what he had

disclosed as his outstanding debt was accurate. If PFN had known the truth about any one of the

individual falsehoods outlined above, PFN would have conducted additional underwriting and

would have either required further documentation, denied the loan application, or increased

Fairbanks's loan costs due to the increased credit risk Fairbanks posed. The Deep Haven

Mortgage underwriting guidelines for its correspondents provided the following:


             14.4.14 HOUSING EVENTS
             A Housing Event is any one of the following events listed below:
             • Foreclosure
             •   Deed-in-Lieu
             •   Short Sale
             • Modification
             • Ix 120 mortgage history

             Housing Events must be seasoned for a minimum of 24 months from loan closing.
             Seasoning of a foreclosure, deed-in-lieu, or short sale is measured from the date
             of completed sale or final property transfer. The Housing Event must be
             completed prior to loan closing with no outstanding deficiency balance remaining.
             For a 120-day mortgage late, seasoning is from the date the mortgage was
             brought current. Seasoning for a modification is from the date the modification
             was executed.

             If the property was surrendered in a Chapter 7 bankruptcy, the bankruptcy
             discharge date is used for seasoning. Bankruptcy papers may be required to show
             the property was surrendered. The foreclosure action is not required to be fully
             complete.

Thus, the false representations to PFN were material to its decision to approve a mortgage loan.

       18.       Fairbanks also used, or caused others to use, interstate wire transmissions when

executing his scheme. On May 14, 2019, PFN made an interstate wire transfer of the proceeds of

                                                     7

   Case 2:19-cv-00204 Document 1-1 Filed 11/14/19 Page 7 of 9 PageID #: 13
the loan in the amount of $241,182.61 from its bank, Axos Bank, in San Diego, California, to the

bank account of Appalachian Title & Abstracting, Inc. at the Bank of Tennessee in the state of

Tennessee. This wire transfer permitted the closing of Fairbanks's purchase to take place.


                                         CONCLUSION

       19.     Based on the totality of facts and circumstances gathered during the investigation

into JEREMY FAIRBANKS, probable cause exists to believe that JEREMY FAIRBANKS

committed violations of federal law including wire fraud. Furthe1more, I have probable cause to

believe the defendant property constitutes proceeds traceable to violations of 18 U.S.C. § 1343

and is subject to civil forfeiture pursuant to 18 U.S.C. § 981(a)(l)(D).




                                                 8

   Case 2:19-cv-00204 Document 1-1 Filed 11/14/19 Page 8 of 9 PageID #: 14
       All of the above information is true and conect to the best of my knowledge.

FURTHER, YOUR AFFIANT SAYETH NOT.




                                     �/(.&J�-0
                                    Thomaswhitehead
                                                          .                       �
                                    Special Agent
                                    United States Secret Service


STATE OF TENNESSEE

COUNTY OF GREENE

      On this ] {.b        day of November, 2019, before me, personally appeared Thomas
Whitehead, in his capacity as a Special Agent with the United States Secret Service, to me
known to be the person described in and who executed the foregoing instrument, and
acknowledged that he executed the same as his free act and deed.

       IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal.

       Subscribed to and sworn before me on this this ::J'ln   day of November, 2019.


                                            NOTARY PUBLIC




                                               9
   Case 2:19-cv-00204 Document 1-1 Filed 11/14/19 Page 9 of 9 PageID #: 15
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    REAL PROPERTY AT 224 WILTSHIRE DRIVE, GRAY, TN

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant             Washington
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Gretchen Mohr, NY Bar No. 5064704, Assistant U.S. Attorney
800 Market Street, Suite 211; Knoxville, TN 37902
gretchen.mohr@usdoj.gov (865) 545-4167

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF      DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1      u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                        of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State       u 2      u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a        u 3      u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure         u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881       u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                              28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                 u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                           u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                           u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                    New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                   u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                    SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards         u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                         u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management             u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                   u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act            u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                            u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                    u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation         FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement          u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                 or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                           u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                           26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                            Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                         Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                    u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                   State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                  Litigation -
                                                                                                                        (specify)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. § 981(a)(1)(D)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of real property which represents or is traceable to gross receipts from violations of 18 U.S.C. § 1343.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                 JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                          DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/14/2019                                                              s/Gretchen Mohr, Assistant U.S. Attorney
FOR OFFICE USE ONLY

    RECEIPT #               AMOUNT
                         Case                  APPLYING 1-2
                              2:19-cv-00204 Document    IFP              JUDGE
                                                            Filed 11/14/19                MAG. JUDGE
                                                                             Page 1 of 1 PageID    #: 16
